Citation Nr: 0709966	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shrapnel fragment wound to the right knee.

2.  Entitlement to a compensable evaluation for residuals of 
a shrapnel fragment wound to the left hip and buttock.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded for additional development of the 
record in July 2005.

In the March 2007 informal hearing presentation, the 
veteran's representative raised the issue of service 
connection for a lumbar spine condition as secondary to the 
veteran's service-connected disabilities.  This issue is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Residuals of a shrapnel fragment wound to the right knee 
are manifested by no disability of any muscle group and no 
neurologic deficit; there is a mild superficial scar which 
causes no functional limitation.

2.  Residuals of a shrapnel fragment wound to the left hip 
and buttock are manifested by no disability of any muscle 
group and no neurologic deficit; there is a mild superficial 
scar which causes no functional limitation.

3.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shrapnel fragment wound to the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2006).

2.  The criteria for a compensable evaluation for residuals 
of a shrapnel fragment wound to the left buttock and hip have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2006).

3.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 is not warranted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim for increase was 
received in November 2002, after the enactment of the VCAA.  
A letter dated in February 2003 asked the veteran to identify 
evidence supportive of his claim and told him that VA would 
request sufficiently identified records.  

A July 2003 letter discussed the status of VA's request for 
private records and informed the veteran that it was 
ultimately his responsibility to ensure that VA received the 
records.  

A December 2003 letter informed the veteran of the evidence 
necessary to support his claim.  The evidence of record was 
listed.  The veteran was told how VA would assist him in 
obtaining evidence supportive of his claim.  

An October 2005 letter also informed the veteran of the 
evidence necessary to support his claim and suggested various 
types of evidence he might identify or submit.  He was again 
told how VA would assist him.  

A March 2006 letter apprised the veteran regarding the status 
of his claim.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA examinations have been conducted.  VA has 
attempted to obtain private treatment records, without 
success.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  For the foregoing reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

Factual Background

The veteran's service medical records indicate that he 
sustained a small fragment wound to his left buttock in 
August 1970.  An X-ray revealed no fragments.  The wound was 
debrided and the packing was removed three days later.  At 
that time, the wound was noted to be closed.  

In March 1971 the veteran reported with a shrapnel wound to 
the right knee.  Physical examination revealed a subcutaneous 
soft tissue mass.  The provider indicated that the mass might 
be a resolving hematoma.  There was no pain or limitation of 
motion.  No foreign body was palpated.  The provider 
concluded that there was no indication for surgery.  The 
diagnosis was probable resolving hematoma.  On discharge 
examination in March 1971 a small scar was noted on the right 
knee.  The examiner noted that the veteran did not wish 
retention on active duty for further evaluation or treatment.

A VA examination was carried out in August 2001.  The 
examiner noted that the veteran had sustained a wound to his 
left hip when struck by a piece of shrapnel.  The veteran 
indicated that the wound had not bothered him to any 
appreciable degree.  Examination of the area revealed a wound 
and incision about one inch in length at the level of the 
iliac crest.  The scar was not attached to deeper structures 
or tender.  With respect to his right knee, the veteran 
reported that he had received a shrapnel wound to his right 
knee on a separate occasion.  He noted that the area 
continued to swell and cause intermittent discomfort and 
that, some years after the injury, he had the shrapnel 
fragment removed, which relieved the swelling.  The veteran 
stated that he had to be careful about squatting and 
twisting, because such movement seemed to cause the knee to 
jump out of joint.  Physical examination revealed good 
alignment.  The collateral and cruciate ligaments and patella 
were stable.  The knee was not swollen.  Range of motion was 
from zero to 130 degrees, and the examiner noted that the 
reduction in flexion was probably due to the veteran's very 
large leg.  McMurray's sign was negative.  There was no 
unusual crepitus.  The area just below the patella had a 
transverse incision which was well healed in a somewhat 
depressed position.  The patella tendon was intact, and the 
veteran had powerful quadriceps strength.  The diagnosis was 
old shrapnel wound in the right knee.  The examiner noted 
that there was no evidence of instability.  He concluded that 
the reported catching on squatting and twisting might be 
related to meniscal tear and not directly related to the 
shrapnel wound.  He pointed out that there was no appreciable 
impairment of the right knee.

On VA examination in March 2003, the veteran complained of a 
burning sensation in his left buttocks area, radiating down 
his left lower extremity to the foot.  He  noted that it was 
worse with activity and that he could walk about 15 to 20 
minutes before the buttock and leg pain required him to stop 
and rest.  He also reported low back pain for many years.  
With respect to his right knee, the veteran reported a 
shrapnel fragment wound and subsequent surgery to remove the 
fragment.  He complained of giving way of the knee and some 
swelling.  He noted that he was employed by the Postal 
Service and that his work required him to be fairly active, 
to include going up and down ladders frequently.  He denied 
that he had missed any work but stated that he took a break 
due to pain three to five times per day.  On physical 
examination, the veteran was noted to be morbidly obese.  His 
gait was normal without limp.  He did not use ambulatory 
aids.  There was no tenderness in the lumbar spine.  There 
was a barely discernable scar on the left buttock, which was 
freely moveable and nontender.  There was no soft tissue loss 
in the area.  Deep palpation below the scar and over the 
sciatic nerve produced significant discomfort.  Range of 
motion of the lumbar spine was limited.  Motor strength was 
5/5.  Sensory examination revealed decreased sharp sensation 
on the lateral side of the left leg and foot.  The examiner 
concluded that the veteran's buttock and leg pain was clearly 
spinal stenosis coming from the lumbar spine and completely 
unrelated to the minor shrapnel fragment wound of the 
buttocks.  He stated that the shrapnel fragment wound was 
tiny, superficial, and nontender.  Examination of the right 
knee revealed a two-centimeter transverse scar over the 
patellar tendon.  It was freely  moveable and completely 
nontender.  The entire knee was nontender to palpation.  
There patella was normal to palpation.  Range of motion was 
zero to 120 degrees, and the examiner noted that range was 
limited by the veterans obese thigh and calf.  There was no 
tenderness with range of motion.  The knee was stable and 
there was no effusion.  Anterior drawer, Lachman's, and 
McMurray's tests were all negative.  The diagnosis was right 
knee pain with ambulation and weight bearing.  The examiner 
noted that there was a shrapnel fragment removed from over 
the patellar tendon, but that the function of the patellar 
tendon and patella was completely normal.  He opined that the 
veteran's knee pain was due to the normal process of aging 
and the veteran's morbid obesity.  He concluded that the knee 
pain was not related to the small scar over the patellar 
tendon, which was completely nontender.

In June 2003 the veteran indicated that he had undergone 
removal of shrapnel from his knee in the spring of 1974.  He 
provided the name and pertinent information regarding the 
physician.  In July 2003, the identified physician responded 
to VA's request for records, indicating that the veteran had 
not been seen in his office.  It was recommended that VA 
contact an associated hospital.  In August 2003 the hospital 
indicated that it had no records.

An additional VA examination was conducted in November 2005.  
The veteran complained of left buttocks and hip pain, 
occurring daily and traveling down the side of the left thigh 
to the knee.  He noted that the pain was worse with walking, 
and that if he walked too long, the left leg went numb.  He 
also reported occasional low back pain.  He noted that his 
job required him to walk a good deal, which aggravated his 
pain.  He indicated that the problem interfered with his 
daily activities when he walked too much.  He noted  no other 
additional limitation, including flare-ups or limitations 
after repeated use.  Physical examination revealed a small, 
one-half inch scar approximately four inches above the 
buttocks.  It was nontender on palpation and well-healed, 
with good texture.  There was no keloid formation, elevation, 
or depression.  There were no breakdowns or ulceration and no 
limitation of function caused by the scars.  The entire 
buttocks and low back were nontender.  The veteran had good 
pinprick sensation and strength in the lower extremities.  
Deep tendon reflexes were 1+.  There was no muscle spasm or 
atrophy.  Straight leg raising on the left was positive at 75 
degrees.  The diagnosis was shrapnel injury to the left upper 
buttocks in Vietnam.  X-rays of the lumbar spine revealed 
preserved alignment, vertebral body heights, and disc spaces.  
An 
X-ray of the left hip was negative.  The examiner concluded 
that the left lateral thigh pain was not likely related to 
the shrapnel wound but to the lumbar spine.  He noted that 
the shrapnel wound was minor, and would not cause the current 
problems down the veteran's left leg.  

With respect to the veteran's right knee, the examiner noted 
a small, circular, quarter-inch scar over the patella.  It 
was slightly depressed, but nontender to palpation.  There 
was no keloid formation or elevation.  There was no breakdown 
or ulceration of the scar, and no functional limitation 
caused by the scar.  There were no deformities of the knee, 
and no swelling, crepitus, laxity, or instability.  Range of 
motion was from zero to 140 degrees without pain.  The 
ligaments were stable, as were the medial and lateral 
meniscus.  Active range of motion did not produce any 
weakness, fatigue, or incoordination.  X-rays revealed no 
fractures of dislocations.  There was mild degenerative joint 
disease.  The diagnosis was shrapnel wound to the right knee, 
no residuals.

The Appeals Management Center (AMC) subsequently forwarded 
the veteran's claims file to the examiners for review and 
comments.  The examiner noted in February 2006 that he had 
reviewed the record and noted the veteran's left buttock 
wound in service.  He noted that the wound was superficial.  
He concluded that the veteran's left leg problem was less 
likely than not related to his superficial fragment wound in 
1970.

In a March 2006 addendum, the examiner again noted the 
veteran's in-service shrapnel wounds.  He noted that the 
veteran had left buttock and hip pain on examination and that 
X-rays were normal.  He opined that the current left buttocks 
and leg pain were less likely than not related to the 
shrapnel wound, but were clearly lumbar spine related.  He 
also noted that on examination, the veteran had had no right 
knee complaints, to include pain and swelling.  He concluded 
that the right knee problems were less likely than not 
related to the shrapnel wound in Vietnam, since he had no 
complaints.

Analysis

	Ratings

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2006); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2006).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Service connection is in effect for scars of the left hip and 
right knee, as residuals of shrapnel fragment wounds.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if poorly 
nourished and subject to repeated ulceration or if they were 
tender and painful on objective demonstration.  Scars could 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The medical evidence of record indicates that the scars on 
the veteran's left buttock and right knee are not tender, 
painful, poorly nourished, subject to repeated ulceration or 
productive of functional impairment.  No functional 
impairment has been attributed to the scars on the left 
buttock or right knee.  In fact, VA examiners have found that 
the veteran's complaints are not related to the shrapnel 
wounds sustained in Vietnam.  The November 2005 examiner 
concluded that the veteran's left lateral thigh pain was not 
likely related to the shrapnel wound but to the lumbar spine.  
He noted that the shrapnel wound was minor, and would not 
cause the current problems down the veteran's left leg.  
Moreover, examiners have determined that the shrapnel wound 
to the right knee had no residuals.  The Board acknowledges 
that two VA examiners have reported less than full range of 
motion of the veteran's right knee.  However, such limitation 
was attributed to the veteran's obesity as opposed to any 
residual of the shrapnel fragment wound sustained in service.   

The Board observes that there is no evidence that the 
residuals of the shrapnel wounds to the left buttock and 
right knee include functional loss as described in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 
(2006).  As noted above, any functional limitation of the 
veteran's spine and left lower extremity, as well as his 
right knee, has been related to causes other than the 
shrapnel fragment wounds sustained in service.  

The record establishes that the veteran was wounded during 
service.  The record establishes that the wounds were 
superficial.  The wounds did not require significant 
treatment and were not associated with prolonged infection.  
The veteran's treatment was brief and the injury did not 
result in muscle damage.  There are no retained foreign 
bodies.  Accordingly, the disabilities may not be rated as 
muscle injury.  See 38 C.F.R. §§ 4.55, 4.56 (2006).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, compensable 
evaluations for shrapnel fragment wounds of the left hip and 
right knee are denied.



	10 Percent Evaluation Based on Multiple Noncompensable 
        Service-connected Disabilities 

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule the rating 
agency is authorized to apply a 10-percent rating, but not in 
combination with any other rating.

The veteran's service connected disabilities consist of 
shrapnel fragment wound residuals to the right knee and left 
buttocks and hip.  The Board has discussed and considered the 
evaluation of each of these in the sections above in this 
decision.  The evidence demonstrates that the veteran's 
service-connected disabilities do not interfere with normal 
employability.  The veteran is employed by the Postal Service 
in maintenance.  He has reported that he has low back and 
left leg pain that are exacerbated by work activity.  
However, the record demonstrates that the low back and left 
leg symptoms are not related to the service-connected 
shrapnel fragment wound scar of the left hip.  Moreover, the 
most recent VA examination indicates that the veteran has no 
functional impairment of his right knee due to the shrapnel 
fragment wound.  In sum, the shrapnel fragment wound scars 
cause no functional impairment.  Accordingly, the Board finds 
that the service-connected disabilities do not interfere with 
the veteran's employability and that an evaluation pursuant 
to § 3.324 is not warranted.




ORDER

Entitlement to a compensable evaluation for residuals of a 
shrapnel fragment wound to the right knee is denied.

Entitlement to a compensable evaluation for residuals of a 
shrapnel fragment wound to the left hip and buttock is 
denied.

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


